Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), by and between Global Cash
Access, Inc., a Delaware corporation (the “Company”) and wholly-owned subsidiary
of Global Cash Access Holdings, Inc., a Delaware corporation (“GCA Holdings”),
and Randy L. Taylor (“Executive”), is made as of August 5, 2014 (the “Effective
Date”).

 

R E C I T A L S

 

A.                              The Company desires assurance of the association
and services of Executive in order to retain Executive’s experience, skills,
abilities, background and knowledge, and is willing to engage Executive to
provide such services on the terms and conditions set forth in this Agreement.

 

B.                              Executive desires to be in the employ of the
Company, and is willing to accept such employment on the terms and conditions
set forth in this Agreement.

 

C.                              The Company and Executive wish to enter into an
employment relationship with a written employment agreement intended to
supersede and replace any and all other written and oral representations
regarding Executive’s employment with Company.

 

AGREEMENT

 

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, Executive and the Company agree as follows:

 

1.                                      Position, Duties, Responsibilities

 

1.1.                                               Position.  The Company hereby
employs Executive to render services to the Company in the position of Executive
Vice President and Chief Financial Officer, reporting directly to the Chief
Executive Officer of the Company. The Company’s continued employment of
Executive hereunder is contingent upon Executive successfully completing a drug
screen and background investigation.  The duties of this position shall include
such duties and responsibilities as are reasonably assigned to Executive by the
Chief Executive Officer, including but not limited to those customarily
performed by Chief Financial Officers of similarly situated corporations. 
Executive agrees to serve in a similar capacity for the benefit of GCA Holdings
and any of the Company’s direct or indirect, wholly-owned or partially-owned
subsidiaries or GCA Holdings’ affiliates.  Additionally, Executive shall serve
in such other capacity or capacities as the Chief Executive Officer may from
time to time reasonably and lawfully prescribe.  During Executive’s employment
by the Company, Executive shall, subject to Section 1.2, devote Executive’s full
energies, interest, abilities and productive time to the proper and efficient
performance of Executive’s duties under this Agreement. Executive shall be
deemed an “Executive Officer” for purposes of indemnification by the Company
pursuant to Article XI of the Company’s bylaws.

 

1.2.                                               Best Efforts; Other
Activities..  Executive will expend Executive’s best efforts on behalf of the
Company, and will abide by all policies and decisions made by the Company, as
well as all applicable federal, state and local laws, regulations or ordinances.

 

--------------------------------------------------------------------------------


 

Executive will act in the best interest of the Company at all times.  Executive
shall devote Executive’s full business time and efforts to the performance of
Executive’s assigned duties for the Company and, except upon the prior written
consent of the Board of Directors, Executive will not (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of, the Company.  Notwithstanding the foregoing, Executive shall be permitted to
engage in occasional charitable activities outside the scope of Executive’s
employment with the Company so long as such activities (A) do not conflict with
the actual or proposed business of the Company or any of its subsidiaries or
affiliates, and (B) do not affect the performance of Executive’s duties
hereunder.  In addition, subject to the prior written consent of the Chief
Executive Officer or Board of Directors of the Company and subject to the
satisfaction of Executive’s fiduciary duties to the Company, Executive may be
permitted to serve as a director of other corporations provided that their
businesses are not competitive with the actual or proposed business of the
Company or any of its subsidiaries or affiliates and provided further that
Executive’s service as a director of such other corporations does not interfere
with Executive’s performance of Executive’s duties hereunder.  In the sole
discretion of the Chief Executive Officer or the Board of Directors, any such
prior written consent may be subsequently revoked in the event that the Chief
Executive Officer or Board of Directors determines that Executive’s position as
a director of any such other corporation has developed into a conflict of
interest.

 

1.3.                                               Location.  Executive’s
principal place of employment shall be at the Company’s corporate headquarters,
which is located in Las Vegas, Nevada on the date of this Agreement.

 

1.4.                                               Proprietary Information. 
Executive recognizes that Executive’s employment with the Company will involve
contact with information of substantial value to the Company, which is not
generally known in the trade, and which gives the Company an advantage over its
competitors who do not know or use it.  As a condition precedent to Executive’s
employment by the Company, Executive agrees to execute and deliver to the
Company, concurrent with Executive’s execution and delivery of this Agreement, a
copy of the “Employee Proprietary Information and Inventions Agreement” attached
hereto as Exhibit A.

 

1.5.                                               Regulatory Approval.  Due to
the nature of the Company’s business and Executive’s position with the Company,
and, in addition to normal employment-related credit, reference and background
investigations, Executive may also be required to complete applications required
by various regulatory, tribal, state, local or other international governmental
authorities in and under whose jurisdiction the Company and its affiliates
conduct business, as well as other applications that may be required by
regulatory authorities with jurisdiction over the Company and its affiliates.
Such applications may require complete disclosure of personal and financial
information, criminal convictions or arrests (expunged or not) and business
associations.  As an ongoing condition of Executive’s employment, Executive must
be able to satisfy all applicable requirements of such governmental and
regulatory authorities and obtain all necessary regulatory approvals and
licenses.

 

1.6.                                               Termination of Prior
Employment or Letter Agreements.  The Company and Executive agree that upon the
execution and delivery of this Agreement, all

 

2

--------------------------------------------------------------------------------


 

employment or letter agreements between the Company and Executive in effect on
or prior to the date hereof shall terminate in their entirety and be of no
further force or effect, except for the (i) Employee Proprietary Information and
Inventions Assignment Agreement, (ii) any other agreement or document with
respect to any stock option, restricted stock or other equity awards, and
(iii) the Arbitration Agreement as defined in Section 9.1 hereof (the “Ancillary
Agreements”).  In the event of a conflict between this Agreement and the
Ancillary Agreements, the terms of this Agreement shall control.

 

2.                                      Compensation of Executive

 

2.1.                                               Base Salary.  In
consideration of the services to be rendered under this Agreement, while
employed by the Company, Company shall pay Executive an initial base salary at
the rate of Three Hundred Thousand Dollars ($300,000) per year, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and payroll deductions, payable in regular periodic payments in
accordance with Company payroll policy.  Such salary shall be prorated for any
partial month of employment on the basis of a 30-day fiscal month.  Such base
salary shall be subject to annual review by the compensation committee of the
Board of Directors (the “Compensation Committee”), with the first such review to
occur during the first calendar year following the date of this Agreement.

 

2.2.                                               Bonus.  For each full fiscal
year of Executive’s employment with the Company, Executive shall be eligible for
a discretionary bonus with a target amount equal to fifty percent (50%) of
Executive’s then current base salary and a maximum amount equal to seventy-five
(75%) of Executive’s then current base salary.  The actual amount of any such
discretionary bonus is to be determined by the Compensation Committee based on
the measurement of certain performance criteria or goals established by the
Compensation Committee.  Except as provided otherwise in this Agreement,
Executive shall only be eligible to receive an annual bonus for a calendar year
if Executive is employed on the last day of such calendar year and any annual
bonus awarded for a calendar year, if any, shall be paid in cash when other
senior executives of the Company are paid, and on or before March 15th of the
calendar year subsequent to the calendar year in which the bonus amount is
earned.

 

2.3.                                               Benefits.  Executive shall be
entitled to participate in the Company’s group medical, dental, life insurance,
401(k) or other benefit plans and programs on the same terms and conditions as
other members of the Company’s senior executive management, based upon the
eligibility dates described in the applicable benefit plan documents. Executive
shall be provided such perquisites of employment, including paid time off, as
are provided to all other members of the Company’s senior executive management. 
Executive shall be entitled to reimbursement of all reasonable expenses incurred
by Executive in the performance of Executive’s duties hereunder, in accordance
with the policies and procedures established by the Company from time to time,
and as may be amended from time to time.  Any reimbursement Executive is
entitled to receive shall (i) be paid no later than the last day of Executive’s
tax year following the tax year in which the expense was incurred, (ii) not
affect or be affected by any other expenses that are eligible for reimbursement
in any other tax year of Executive, and (iii) not be subject to liquidation or
exchange for another benefit.  In addition, so long as the Company offers such
benefit to other members of senior executive management, Executive shall

 

3

--------------------------------------------------------------------------------


 

be entitled to reimbursement of certain medical expenses under the Company’s
Exec-u-care coverage on the same terms as other members of the Company’s senior
executive management.

 

2.4.                                               Equity Awards.  Executive
will be eligible to receive stock, option or other equity awards (each, an
“Equity Award”) under the Company’s applicable equity incentive plan as then in
effect (the “Plan”), as determined by the Compensation Committee.  Any such
Equity Award will be subject to the terms and conditions of the Plan and an
applicable form of agreement for such Equity Award specified by the Compensation
Committee, which Executive will be required to sign as a condition of retaining
the Equity Award.

 

3.                                      Employment At-Will

 

The Company or Executive may terminate Executive’s employment with the Company
at any time for any reason, including no reason at all, notwithstanding anything
to the contrary contained in or arising from any statements, policies, or
practices of the Company relating to the employment, discipline, or termination
of its employees.  This at-will employment relationship cannot be changed except
in a writing executed on behalf of the Board of Directors.  This Section 3 shall
survive any termination or expiration of this Agreement.

 

4.                                      Termination of Employment

 

4.1.                                               Termination by Executive. 
Executive may terminate Executive’s employment upon written notice to the
Company.  In the event that Executive elects to terminate Executive’s employment
for any reason other than for Good Reason (as defined below in Section 4.3), all
of the Company’s duties and obligations under this Agreement shall cease as of
the last day of Executive’s employment and the Company shall pay Executive only
the following:  all base salary earned through the last day of Executive’s
employment and all amounts and benefits earned or incurred pursuant to
Section 2.3 through the last day of Executive’s employment.

 

4.2.                                               Termination by the Company
for Cause.  In the event that the Company terminates Executive’s employment for
Cause, all of the Company’s duties and obligations under this Agreement shall
cease as of the last day of Executive’s employment and the Company shall pay
Executive only the following:  all base salary earned through the last day of
Executive’s employment and all amounts and benefits earned or incurred pursuant
to Section 2.3 through the last day of Executive’s employment.  For the purposes
of this Agreement, termination shall be for “Cause” if (i) Executive refuses or
fails to act in accordance with any lawful order or instruction of the Chief
Executive Officer or Board of Directors, and such refusal or failure to act has
not been cured within five (5) days following Executive’s receipt of written
notice from the Chief Executive Officer or Board of Directors, as applicable, of
such failure, (ii) Executive fails to devote reasonable attention and time to
the business affairs of the Company, (iii) Executive is determined by the Chief
Executive Officer or Board of Directors to have been (A) unfit for service
(e.g., denied any license, permit or qualification required by, or found
unsuitable by, any gaming regulator or other governmental authority),
(B) unavailable for service (other than as a result of an Incapacity (as defined
below). or (C) grossly negligent in connection with the performance of
Executive’s duties on behalf of the Company, which unfitness, unavailability or
gross negligence has not been cured within five (5) days following Executive’s

 

4

--------------------------------------------------------------------------------


 

receipt of written notice from the Chief Executive Officer or Board of Directors
of the same; (iiv) Executive is determined by the Chief Executive Officer or
Board of Directors to have committed a material act of dishonesty or willful
misconduct or to have acted in bad faith to the material detriment of the
Company in connection with the performance of Executive’s duties on behalf of
the Company; (v) Executive is convicted of a felony or other crime involving
dishonesty, breach of trust, moral turpitude or physical harm to any person, or
(vi) Executive materially breaches any agreement with the Company which material
breach has not been cured within five (5) days following Executive’s receipt of
written notice from the Chief Executive Officer or Board of Directors of the
same.

 

4.3.                                               Termination by the Company
without Cause or Termination by Executive for Good Reason.  In the event that
the Company terminates Executive’s employment without Cause or Executive
terminates Executive’s employment for Good Reason (as defined below), all of the
Company’s duties and obligations under this Agreement shall cease as of the last
day of Executive’s employment and Executive shall be entitled to receive, and
the Company shall pay, only the following: all base salary earned through the
last day of Executive’s employment, all amounts and benefits earned or incurred
pursuant to Section 2.3 through the last day of Executive’s employment, and
(subject to the conditions set forth in Section 4.8 below) the severance
payments and benefits set forth below in Sections 4.3.1-4.3.4.  For purposes of
this Agreement, the term “without Cause” shall mean termination of Executive’s
employment by the Company for reasons other than for “Cause” (and excluding any
such termination resulting from Executive’s Incapacity or death).  For the
purposes of this Agreement, termination shall be for “Good Reason” if (i) there
is a material diminution of Executive’s responsibilities with the Company, or a
material adverse change in the Executive’s reporting responsibilities or title,
in each case as they existed prior to such diminution or change without
Executive’s consent; (ii) there is a material reduction by the Company in the
Executive’s annual base salary rate then in effect without Executive’s consent;
or (iii) Executive’s principal work location is relocated outside of the Las
Vegas, Nevada metropolitan area without Executive’s consent.  Executive will be
deemed not to have terminated Executive’s employment for Good Reason unless
(i) Executive has delivered written notice to the Company of Executive’s intent
to exercise the rights pursuant to this Section within thirty (30) days
following the first occurrence of a condition that would constitute Good Reason
and identifying the facts constituting such condition, (ii) the Company has
failed to remedy such condition within thirty (30) days following its receipt of
such written notice, and (iii) the Executive’s termination of employment for
Good Reason is effective no later than ninety (90) days following the first
occurrence of such condition.  Executive agrees that Executive may be required
to travel from time to time as required by the Company’s business and that such
travel shall not constitute grounds for Executive to terminate Executive’s
employment for Good Reason.

 

4.3.1.        Base Salary Continuation.  The Company shall continue to pay
Executive’s base salary at the then-current base annual salary rate of Executive
(determined prior to any reduction constituting a condition giving rise to Good
Reason) for a period of twelve (12) months following the date of termination of
Executive’s employment (the “Salary Continuation Period”).  Such salary
continuation shall be paid to Executive in installments in accordance with the
Company’s regular payroll procedures, with the initial salary continuation
payment to be made on the first regular payroll date of the Company following
the Release Deadline (as defined in Section 4.8) and to include a catch-up
payment for all regular Company

 

5

--------------------------------------------------------------------------------


 

payroll dates occurring between the date of Executive’s termination of
employment and such initial salary continuation payment date; provided, however,
that if the period beginning on the date of Executive’s termination of
employment and ending on the first Company payroll date following the Release
Deadline straddles two calendar years, then the salary continuation payments
shall in any event begin in the second such calendar year.  Salary continuation
payments shall be subject to standard deductions and withholdings.

 

4.3.2.        Target Bonus.  In the event that the termination of Executive’s
employment occurs after the first anniversary of the Effective Date, the Company
shall also pay to Executive, subject to standard deductions and withholdings, an
additional severance benefit in an amount equal to one-hundred (100%) of
Executive’s then-current target bonus for the calendar year in which the
termination occurred, payable in substantially equal installments concurrent
with the salary continuation payments pursuant to Section 4.3.1 (including a
catch-up payment as described therein).

 

4.3.3.        Vesting of Time-Based Equity Awards and Exercise Period.  All
stock option, restricted stock and other Equity Awards that were granted by the
Company to Executive and that are subject to time-based vesting shall become
fully vested, non-forfeitable, and exercisable, and Executive shall have one
year from the date of the termination of Executive’s employment to exercise any
such Equity Awards that are in the form of stock options, notwithstanding any
contrary post-termination exercise period described in the agreement evidencing
such Equity Award.  Any unvested portion of any Equity Awards that are subject
to performance-based vesting shall terminate as of the effective date of
termination of Executive’s employment with the Company.

 

4.3.4.        Group Medical Coverage.  The Company shall, following the
Executive’s timely election, provide the Executive with continued coverage for
the Salary Continuation Period under the Company’s group health insurance plans
(exclusive of the Exec-U-Care plan) in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), at no cost to
Executive for a period of twelve months. Notwithstanding the preceding sentence,
if the Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”),
or any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of providing the COBRA
premiums, the Company, in its sole discretion, may elect to instead pay
Executive on the first day of each month of such Salary Continuation Period, a
fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable withholdings and deductions, and Executive may, but is not
obligated to, use such payments toward the cost of COBRA premiums.

 

4.4.                                               Termination for Incapacity. 
In the event that Executive suffers an “Incapacity” (defined below) during the
term of Executive’s employment hereunder as determined by the Company in its
reasonable discretion, the Company may elect to terminate Executive’s employment
pursuant to this Section 4.4.  In such event, all of the Company’s duties and
obligations under this Agreement shall cease as of the last day of Executive’s
employment and the Company shall pay Executive only the following:  all base
salary earned through the last

 

6

--------------------------------------------------------------------------------


 

day of Executive’s employment and all amounts and benefits earned or incurred
though Executive’s last day of employment; provided, however, that nothing
contained in this Agreement shall limit Executive’s rights to payments or other
benefits under any long-term disability plans of the Company in which Executive
participates, if any.  For the purposes of this Agreement, Executive shall be
deemed to have suffered an “Incapacity” if Executive, due to any mental or
physical illness, injury or limitation, has been unable to perform the essential
duties and responsibilities of Executive’s position for a period of at least 180
days in any rolling 365 day period.

 

4.5.                                               Termination upon Death.  In
the event that Executive dies during the term of Executive’s employment
hereunder, Executive’s employment shall be deemed to have terminated upon the
date of death and all of the Company’s duties and obligations under this
Agreement shall cease.  In such event, the Company shall pay Executive’s estate
only the following:  all base salary earned through the date of death and all
amounts and benefits earned or incurred pursuant to Section 2.3 through the date
of death; provided, however, that nothing contained in this Agreement shall
limit Executive’s estate’s or beneficiaries’ rights to payments or other
benefits under any life insurance plan or policy in which Executive participated
or with respect to which Executive has designated a beneficiary, if any.

 

4.6.                                               Change in Control and
Termination Payments.

 

4.6.1.                  Equity Award Acceleration.  Upon a Change in Control (as
that or a substantially similar term is defined in the Plan), then any
outstanding Equity Awards granted to Executive by the Company shall become fully
vested, non-forfeitable, and exercisable in full.

 

4.6.2.                  Parachute Payments.  Notwithstanding any provision of
this Agreement to the contrary, if any payment or benefit Executive would
receive pursuant to this Agreement or otherwise (collectively, the “Payments”)
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, and, but for this sentence, would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision (the “Excise
Tax”), then the aggregate amount of the Payments will be either (i) the largest
portion of the Payments that would result in no portion of the Payments (after
reduction) being subject to the Excise Tax or (ii) the entire Payments,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in Executive’s receipt, on an after-tax basis, of the greatest amount of
the Payments.  Any reduction in the Payments required by this Section will be
made in the following order: (A) Payments that constitute “deferred
compensation” (within the meaning of Section 409A of the Code and the
regulations thereunder), and if there is more than one such Payment, then such
reduction shall be applied on a pro rata basis to all such Payments;
(B) reduction of cash payments that do not constitute deferred compensation;
(C) reduction of accelerated vesting of Equity Awards other than stock options;
(D) reduction of accelerated vesting of stock options; and (E) reduction of
other benefits paid or provided to Executive.  In the event that acceleration of
vesting of Equity Awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the

 

7

--------------------------------------------------------------------------------


 

date of grant of such Equity Awards.  If two or more Equity Awards are granted
on the same date, the accelerated vesting of each award will be reduced on a
pro-rata basis.

 

4.6.3.                  Calculation.  The professional firm engaged by the
Company for general tax purposes as of the day prior to the date of the event
that might reasonably be anticipated to result in Payments that would otherwise
be subject to the Excise Tax will perform the foregoing calculations.  If the
tax firm so engaged by the Company is serving as accountant or auditor for the
acquiring company, the Company will appoint a nationally recognized tax firm to
make the determinations required by this Section.  The Company will bear all
expenses with respect to the determinations by the tax firm required to be made
by this Section.  The Company and Executive shall furnish the tax firm such
information and documents as the tax firm may reasonably request in order to
make its required determination.  The tax firm will provide its calculations,
together with detailed supporting documentation, to the Company and Executive as
soon as practicable following its engagement.  Any good faith determinations of
the tax firm made hereunder will be final, binding and conclusive upon the
Company and Executive.

 

4.7.                                               No Other Compensation or
Benefits/No Duty to Mitigate.  Executive acknowledges that except as expressly
provided in this Agreement, Executive shall not be entitled to any compensation,
severance payments or benefits upon the termination of Executive’s employment. 
Company acknowledges that Executive is under no duty to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement and the
Company shall have no right of off-set against the amounts owed to Executive by
the Company on account of any remuneration or other benefit earned or received
by Executive after Executive’s termination by the Company.

 

4.8.                                               Conditions to Severance.
Executive will only be entitled to receive the severance payments and benefits
set forth in Sections 4.3.1-4.3.4 if, on or before the 60th day following the
date of termination of Executive’s employment (the “Release Deadline”),
Executive executes a full general release in the form of Exhibit B hereto,
releasing all claims, known or unknown, that Executive may have against the
Company and its officers, directors, employees and affiliated companies arising
out of or any way related to Executive’s employment or termination of employment
with the Company, and the period for revocation, if any, of such release has
lapsed without the release having been revoked.  In the event that Executive
breaches any of the covenants contained in Sections 7 or 8, the Company shall
have the right to (i) terminate further provision of any portion of the
severance payments and benefits set forth in Sections 4.3.1-4.3.4  not yet paid
or provided, (ii) seek reimbursement from Executive for any and all portions of
the severance payments and benefits set forth in Sections 4.3.1-4.3.4 
previously paid or provided to Executive, (iii) recover from Executive all
shares of Company stock acquired by Executive pursuant to Equity Awards the
vesting of which was accelerated by reason of the severance payments and
benefits set forth in Sections 4.3.1-4.3.4  (or the proceeds therefrom, reduced
by any exercise or pursuant price paid to acquire such shares), and
(iv) immediately cancel all portions of Equity Awards the vesting of which was
accelerated by reason of the severance payments and benefits set forth in
Sections 4.3.1-4.3.4.

 

4.9.                                               Resignation from Board and
Other Positions.  Executive agrees that should Executive’s employment terminate
for any reason, Executive will immediately resign all other positions (including
board membership) Executive may hold on behalf of the Company.

 

8

--------------------------------------------------------------------------------


 

5.                                      Executive’s Termination Obligations

 

5.1.                                               Return of Company’s
Property.  Without in any way limiting Executive’s obligations and the Company’s
rights under the Employee Proprietary Information and Inventions Agreement
described in Section 1.4, Executive hereby acknowledges and agrees that all
books, manuals, records, reports, notes, contracts, lists, spreadsheets and
other documents or materials, or copies thereof, and equipment furnished to or
prepared by Executive in the course of or incident to Executive’s employment,
belong to Company and shall be promptly returned to Company upon termination of
Executive’s employment.

 

5.2.                                               Cooperation in Pending Work. 
Following any termination of Executive’s employment, Executive shall, at the
Company’s request, reasonably cooperate with the Company in all matters relating
to the winding up of pending work on behalf of the Company and the orderly
transfer of work to other employees of the Company.  Executive shall also
cooperate, at the Company’s request, in the defense of any action brought by any
third party against the Company that relates in any way to Executive’s acts or
omissions while employed by the Company.

 

5.3.                                               Resignation.  Upon the
termination of Executive’s employment for any reason, Executive shall be deemed
to have resigned from all positions as an employee, officer, director or manager
then held with the Company, GCA Holdings or any of their respective subsidiaries
or affiliates.  Executive agrees to execute and deliver such documents or
instruments as are reasonably requested by the Company, GCA Holdings or any such
subsidiary or affiliate to evidence such resignations.

 

5.4.                                               Survival.  The
representations and warranties contained herein and Executive’s and the
Company’s obligations under Sections 3, 4, 5, 6, 7, 8 and 9 and under the
Employee Proprietary Information and Inventions Agreement shall survive
termination of Executive’s employment and the expiration of this Agreement.

 

5.5.                                               Mutual Nondisparagement. 
Employee agrees that Executive will not make any voluntary statements, written
or oral, or cause or encourage others to make any such statements that defame,
disparage or in any way criticize the personal and/or business reputations,
practices or conduct of Company or Company’s employees, officers or directors.
Company agrees that it will instruct its officers and directors to not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Executive.

 

6.                                      Compliance with Section 409A of the
Code.

 

6.1.                                               This Agreement and all
payments and benefits provided under this Agreement are intended to comply with,
or be exempt from, Section 409A of the Code or any regulations or rulings
thereunder (“Section 409A”), and shall be construed and interpreted in
accordance with such intent.  However, the Company does not guarantee any
particular tax effect for income provided to Executive pursuant to this
Agreement, and except for the Company’s responsibility to withhold applicable
income and employment taxes from compensation paid or

 

9

--------------------------------------------------------------------------------


 

provided to Executive, the Company shall not be responsible for the payment of
any applicable taxes, penalties, interest, costs, fees, including attorneys’
fees, or other liability incurred by Executive in connection with compensation
paid or provided to Executive pursuant to this Agreement.

 

6.2.                                               No amount payable pursuant to
this Agreement on account of Executive’s termination of employment with the
Company which constitutes a “deferral of compensation” within the meaning of
Section 409A shall be paid unless and until Executive has incurred a “separation
from service” within the meaning of Section 409A.  Furthermore, to the extent
that Executive is a “specified employee” within the meaning of Section 409A
(determined using the identification methodology selected by Company from time
to time, or if none, the default methodology) as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall paid to
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service. 
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid in a lump sum on the Delayed
Payment Date.  Thereafter, any payments that remain outstanding as of the day
immediately following the Delayed Payment Date shall be paid without delay over
the time period originally scheduled, in accordance with the terms of this
Agreement.

 

6.3.                                               Any right of Executive to
receive installment payments under this Agreement shall, for all purposes of
Section 409A, be treated as a right to a series of separate payments.

 

7.                                      Restrictions on Competition after
Termination

 

7.1.                                               Reasons for Restrictions. 
Executive acknowledges that the nature of the Company’s business is such that it
would be extremely difficult for Executive to honor and comply with Executive’s
obligation under the Employee Proprietary Information and Inventions Agreement
described in Section 1.4 to keep secret and confidential the Company’s trade
secrets if Executive were to become employed by or substantially interested in
the business of a competitor of the Company soon following the termination of
Executive’s employment with the Company, and it would also be extremely
difficult to determine in any reasonably available forum the extent to which
Executive was or was not complying with Executive’s obligations under such
circumstances.

 

7.2.                                               Duration of Restriction.  In
consideration for the Company’s undertakings and obligations under this
Agreement, Executive agrees that during the “Noncompete Term” (defined below)
and by virtue of Executive’s unique position and substantial knowledge of
Company operations, plans and projects, Executive shall not directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), or have any ownership interest in, or participate in the
financing, operation, management or control of, any person, firm, corporation or
business that engages in any line of business in which the Company engages at
the time of such termination, in the United States, Canada, the United Kingdom
or such other countries in which the Company conducts business at the time of
such termination (“Restricted Territory”).  For the avoidance of doubt, the
foregoing

 

10

--------------------------------------------------------------------------------


 

shall not prohibit Executive from engaging in, owning an interest in, or
participating in any business that processes credit card, debit card or
automated teller machine transactions originated from outside of gaming
establishments, unless the Company has expanded its operations to encompass such
activities at the time of termination.  For purposes of this Agreement, the
“Noncompete Term” shall be the period of two (2) years after the termination of
Executive’s employment hereunder.  The parties agree that ownership of no more
than 1% of the outstanding voting stock of a publicly-traded corporation or
other entity shall not constitute a violation of this provision.  The parties
intend that the covenants contained in this section shall be construed as a
series of separate covenants, one for each county, city, state and other
political subdivision of the Restricted Territory.  Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in this section.  If, in any judicial proceeding, a court
shall refuse to enforce any of the separate covenants (or any part thereof)
deemed included in this section, then such unenforceable covenant (or such part)
shall be deemed eliminated from this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced by such court.  It is the intent of the
parties that the covenants set forth herein be enforced to the maximum degree
permitted by applicable law.

 

7.3                                                  Assignment.  Executive
expressly understands and agrees that all restrictions on employment and
solicitation as set for in Sections 7 and 8 are fair and reasonable, and are a
material part of this Agreement which would not be entered into by the parties
absent mutual agreement to the assignability of the same.  Executive further
expressly understands and agrees that Executive’s duties and obligations as set
forth in Sections 7 and 8 of this Agreement may be assigned by the Company upon
a Change in Control at Company’s discretion.  Executive agrees that Executive
has received separate valuable and sufficient consideration in exchange for
Company’s right to assign Executive’s obligations and duties as set for in this
Sections 7 and 8, such consideration to be paid in the amount of $5,000 upon all
parties executing this Agreement.

 

8.                                      Restrictions on Solicitation after
Termination

 

For a period of two (2) years following the termination of Executive’s
employment hereunder for any reason, Executive shall not, without the prior
written consent of the Company, directly or indirectly, as a sole proprietor,
member of a partnership, stockholder or investor, officer or director of a
corporation, or as an executive, associate, consultant, employee, independent
contractor or agent of any person, partnership, corporation or other business
organization or entity other than the Company solicit or endeavor to entice away
from the Company any person or entity who is, or, during the then most recent
three-month period, was, employed by, or had served as an agent or key
consultant of the Company, provided, however, that Executive shall not be
prohibited from receiving and responding to unsolicited requests for employment
or career advice from the Company’s employees.

 

9.                                      Arbitration

 

9.1.                                               Agreement to Arbitrate
Claims.  The Company and Executive hereby agree that, to the fullest extent
permitted by law, any and all claims or controversies between them (or between
Executive and any present or former officer, director, agent, or employee of the
Company or any parent, subsidiary, or other entity affiliated with the Company)

 

11

--------------------------------------------------------------------------------


 

relating in any manner to the employment or the termination of employment of
Executive shall be resolved by final and binding arbitration pursuant to the
terms and conditions set forth in that certain National Mutual Arbitration
Agreement for Employees of the Company executed by Executive (the “Arbitration
Agreement”) in the form attached hereto as Exhibit C.  Claims subject to the
Arbitration Agreement shall include contract claims, tort claims, claims
relating to compensation and Equity Awards, as well as claims based on any
federal, state, or local law, statute, or regulation, including but not limited
to any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
California Fair Employment and Housing Act.  However, claims for unemployment
compensation, workers’ compensation, and claims under the National Labor
Relations Act shall not be subject to arbitration.

 

9.2.                            Enforcement Actions.  Either the Company or
Executive may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Except as otherwise provided in
this Agreement, neither party shall initiate or prosecute any lawsuit in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate.  All arbitration hearings under this Agreement shall be conducted in
Las Vegas, Nevada.

 

9.3.                            Exceptions.  Nothing in this Agreement precludes
a party from filing an administrative charge before an agency that has
jurisdiction over an arbitrable claim.  In addition, either party may, at its
option, seek injunctive relief in a court of competent jurisdiction for any
claim or controversy arising out of or related to the matters described in
Sections 7 and 8 above or the unauthorized use, disclosure, or misappropriation
of the confidential and/or proprietary information of either party in
contravention of the Employee Proprietary Information and Inventions Agreement
or otherwise.  By way of example, the Company may choose to use the court system
to seek injunctive relief to prevent disclosure of its proprietary information
or trade secrets; similarly, Executive may elect to use the court system to seek
injunctive relief to protect Executive’s own inventions or trade secrets.

 

9.4.                            Governing Law.  The agreement to arbitrate under
this Section 9 and the Arbitration Agreement shall be governed by the Uniform
Arbitration Act of 2000 (Nevada Revised Statutes 38.206 et seq).  In ruling on
procedural and substantive issues raised in the arbitration itself, the
Arbitrator shall in all cases apply the substantive (and procedural) law of the
State of Nevada.

 

9.5.                            Attorneys’ Fees.  Each party shall pay its own
costs and attorney’s fees, unless a party prevails on a statutory claim, and the
statute provides that the prevailing party is entitled to payment of its
attorneys’ fees.  In that case, the arbitrator may award reasonable attorneys’
fees and costs to the prevailing party as provided by law.  The costs and fees
of the arbitrator shall be borne equally by Executive and the Company.

 

9.6.                            Survival.  The parties’ obligations under this
Section 9 shall survive the termination of Executive’s employment with the
Company and the expiration of this Agreement.

 

12

--------------------------------------------------------------------------------


 

9.7.                            Acknowledgements.  THE PARTIES UNDERSTAND AND
AGREE THAT THIS SECTION 9 CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY
OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS SECTION 9.  THE PARTIES AGREE
THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL. 
THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS SECTION 9 WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

10.                               Expiration

 

The terms of this Agreement are intended by the parties to govern Executive’s
employment with the Company during the term of such employment.  Upon the
termination of Executive’s employment with the Company, this Agreement shall
expire and be of no further force or effect, except to the extent of provisions
hereof which expressly survive the expiration or termination of this Agreement.

 

11.                               Entire Agreement

 

Except as otherwise expressly stated herein, the terms of this Agreement are
intended by the parties to be the final and exclusive expression of their
agreement with respect to the employment of Executive by Company and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements. The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding involving this Agreement.  To the extent any provisions in this
Agreement are inconsistent with any provisions of the Exhibits, the provisions
of the Exhibits shall supersede and be controlling.

 

12.                               Amendments, Waivers

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive.  No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

 

13.                               Assignment; Successors and Assigns

 

Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors.  Any purported
assignment, transfer, or delegation shall be null and void.  Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest.

 

13

--------------------------------------------------------------------------------


 

14.                               Governing Law

 

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
Nevada.

 

15.                               Acknowledgment

 

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

16.                               Notices

 

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Company:

 

Global Cash Access, Inc.

 

 

Attn: CEO w/ copy to General Counsel

 

 

7250 S. Tenaya Way, Ste. 100

 

 

Las Vegas, NV 89113

 

 

 

If to Executive:

 

Randy Taylor

 

 

8776 Lufield Ridge Court

 

 

Las Vegas, NV 89149

 

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above. 
Either party may change its address for notices by giving notice to the other
party in the name specified in this section.

 

17.                               Representations and Warranties

 

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

 

18.                               Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

 

 

GLOBAL CASH ACCESS, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Ram V. Chary

 

/s/ Randy L. Taylor

 

Ram V. Chary, President and

 

Randy L. Taylor

 

Chief Executive Officer

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

In consideration of my employment by Global Cash Access, Inc., a Delaware
corporation (the “Company”), I hereby agree to certain restrictions placed by
the Company on my use and development of information and technology of the
Company, as more fully set out below.

 

1. Proprietary Information.

 

(a) Confidential Restrictions.  I understand that, in the course of my work as
an employee of the Company, I may have access to Proprietary Information (as
defined below) concerning the Company.  I acknowledge that the Company has
developed, compiled, and otherwise obtained, often at great expense, this
information, which has great value to the Company’s business.  I agree to hold
in strict confidence and in trust for the sole benefit of the Company all
Proprietary Information and will not disclose any Proprietary Information,
directly or indirectly, to anyone outside of the Company, or use, copy, publish,
summarize, or remove from Company premises such information (or remove from the
premises any other property of the Company) except:  (i) during my employment to
the extent necessary to carry out my responsibilities as an employee of the
Company or (ii) after termination of my employment, as specifically authorized
in writing by a duly authorized officer of the Company.  I further understand
that the publication of any Proprietary Information through literature or
speeches must be approved in advance in writing by a duly authorized officer of
the Company.

 

(b) Proprietary Information Defined.  I understand that the term “Proprietary
Information” in this Agreement means all information and any idea in whatever
form, tangible or intangible, whether disclosed to or learned or developed by
me, pertaining in any manner to the business of the Company or to the Company’s
affiliates, consultants, or business associates, unless:  (i) the information is
or becomes publicly known through lawful means; (ii) the information was
rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) the information is disclosed to me without
confidential or proprietary restrictions by a third party who rightfully
possesses the information (without confidential or proprietary restrictions) and
did not learn of it, directly or indirectly, from the Company.  I further
understand that the Company considers the following information to be included,
without limitation, in the definition of Proprietary Information: 
(A) schematics, techniques, employee suggestions, development tools and
processes, computer printouts, computer programs, design drawings and manuals,
electronic codes, formulas and improvements; (B) information about costs,
profits, markets, sales, customers, prospective customers, customer contracts
(including without limitation the terms and conditions of such customer
contracts) and bids; (C) plans for business, marketing, future development and
new product concepts; (D) customer lists, and distributor and representative
lists; (E) all documents, books, papers, drawings, models, sketches, and other
data of any kind and description, including electronic data recorded or
retrieved by any means, that have been or will be given to me by the Company (or
any affiliate of it), as well as written or verbal instructions or comments;
(F) any information or material not described in (A)-(E) above which relate to
the Company’s

 

--------------------------------------------------------------------------------


 

inventions, technological developments, “know how”, purchasing, accounts,
merchandising, or licensing; (G) employee personnel files and information about
employee compensation and benefits; and (H) any information of the type
described in (A)-(G) above which the Company has a legal obligation to treat as
confidential, or which the Company treats as proprietary or designates as
confidential, whether or not owned or developed by the Company.

 

(c) Information Use.  I agree that I will maintain at my work area or in other
places under my control only such Proprietary Information that I have a current
“need to know,” and that I will return to the appropriate person or location or
otherwise properly dispose of Proprietary Information once my need to know no
longer exists.  I agree that I will not make copies of information unless I have
a legitimate need for such copies in connection with my work.

 

(d) Third Party Information.  I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree that I owe the Company and such third parties, during the
term of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company’s agreement with such third party) without
the express written authorization of a duly authorized officer of the Company.

 

(e) Interference with Business.

 

(i) I acknowledge that because of my position in the Company, I will have access
to the Company’s and its affiliates’ confidential information and trade
secrets.  I agree that during my employment with the Company and for a period of
eighteen (18) months after termination of my employment with the Company, I
shall not directly or indirectly, either for myself or for any other individual,
corporation, partnership, joint venture or other entity, (i) participate in any
business (including, without limitation, any division, group, or franchise of a
larger organization) anywhere in the world that engages in or that proposes to
engage in any business in which the Company or any affiliate of the Company is
engaged or proposes to engage in during the term of my employment, (ii) divert
or attempt to divert from the Company or any affiliate of the Company any
business of any kind, including without limitation the solicitation of or
interference with any of its customers, clients, business partners or suppliers,
or (iii) solicit, induce, recruit or encourage any person employed by the
Company or any affiliate of the Company to terminate his or her employment.  For
purposes of the foregoing, the term “participate in” shall include, without
limitation, having any direct or indirect interest in any corporation,
partnership, joint venture or other entity, whether as a sole proprietor, owner,
stockholder, partner, joint venturer, creditor or otherwise, or rendering any
direct or indirect service or assistance to any individual, corporation,
partnership, joint venture and other business entity (whether as a director,
officer, manager, supervisor, employee, agent, consultant or otherwise).

 

--------------------------------------------------------------------------------


 

(ii) I acknowledge that my fulfillment of the obligations contained in this
Agreement, including, but not limited to, my obligation neither to disclose nor
to use Proprietary Information other than as provided in Section 1(a) and my
obligation not to interfere with the Company’s business as provide in
Section 1(e), is necessary to protect the Proprietary Information and,
consequently, to preserve the value and goodwill of the Company. I further
acknowledge the time, geographic and scope limitations of my obligations under
this subsection 1(e)(i) above are reasonable, especially in light of the
Company’s desire to protect its Proprietary Information, and that I will not be
precluded from gainful employment if I am obligated not to compete with the
Company during the specified period and within the specified geography.

 

(iii) The covenants contained in this Section 1 shall be construed as a series
of separate covenants, one for each state, province, country and other political
subdivision.  Except for geographic coverage, each such separate covenant shall
be deemed identical in terms of the covenant contained herein.  In the event
that the scope, territory or period of time of any separate covenant is
determined to be unenforceable by a court of competent jurisdiction, the court,
if allowed under applicable law, shall reduce the scope, territory or period of
time of that separate covenant to a level that the court deems enforceable and
the remaining separate covenants, as well as all other terms and covenants in
this Agreement, shall be valid and be enforceable to the fullest extent
permitted by law.  In the event that any separate covenant is found to be
unenforceable in its entirety, the court, if allowed under applicable law, shall
eliminate such covenant from this Agreement in that case and the remaining
separate covenants, as well as all other terms and covenants in this Agreement,
shall be valid and be enforceable to the fullest extent permitted by law.  The
covenants set forth herein are intended to be enforced to the maximum degree
permitted by law.

 

2. Inventions.

 

(a) Defined; Statutory Notice.  I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.”  The
term “Invention Ideas” means all ideas, processes, inventions, technology,
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, trademarks, and service marks, and all improvements, rights, and
claims related to the foregoing, that are conceived, developed, or reduced to
practice by me alone or with others during the period of my employment with the
Company, except for (1) Invention Ideas excluded in Schedule A, (2) Invention
Ideas that I develop entirely on my own time without the Company’s equipment,
supplies, facilities or trade secret information except for those Invention
Ideas that either relate at the time of conception or reduction to practice of
the Invention Idea to the Company’s business or actual or demonstrably
anticipated research or development or result from any work performed by me for
the Company, and (3) to the extent that any law applicable to my employment
lawfully prohibits the assignment.

 

(b) Disclosure.  I agree to maintain adequate and current written records on the
development of all Invention Ideas and to disclose promptly to the Company all
Invention Ideas and relevant records, which records will remain the sole
property of the Company.  I further agree that all information and records
pertaining to any idea, process,

 

--------------------------------------------------------------------------------


 

invention, technology, program, original work of authorship, design, formula,
discovery, patent, copyright, trademark, or service mark, that I do not believe
to be an Invention Idea, but is conceived, developed, or reduced to practice by
me (alone or with others) during my period of employment or during the one-year
period following termination of my employment, shall be promptly disclosed to
the Company (such disclosure to be received in confidence).  The Company shall
examine such information to determine if in fact it is an Invention Idea subject
to this Agreement.

 

(c) Assignment.  I agree to assign and hereby do assign to the Company, without
further consideration, my entire right, title, and interest (throughout the
United States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention Idea, which shall be the sole property of
the Company, whether or not copyrightable or patentable.

 

(d) Assist with Registration.  In the event any Invention Idea shall be deemed
by the Company to be copyrightable or patentable or otherwise registrable, I
will assist the Company (at its expense) in obtaining and maintaining letters
patent or other applicable registrations and I will execute all documents and do
all other things (including testifying at the Company’s expense) necessary or
proper to accomplish such registrations thereon and to vest the Company with
full title thereto.  Should the Company be unable to secure my signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention Idea, whether
due to my mental or physical incapacity or any other cause, I hereby irrevocably
designate and appoint the Company and each of its duly authorized officers and
agents as my agent and attorney-in-fact, to act for and on my behalf and stead,
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by me.  I agree to maintain adequate and current records
on the development of all Invention Ideas, which shall also remain the sole
property of the Company.

 

(e) License for Other Inventions.  If, in the course of my employment with the
Company, I incorporate into Company property an invention owned by me or in
which I have an interest, the Company is granted a nonexclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, modify, use and sell any
invention as part of and in connection with the Company property.

 

(f) Exclusions.  Except as disclosed in Schedule A attached hereto and
incorporated herein, there are no ideas, processes, inventions, technology,
writings, programs, designs, formulas, discoveries, patents, copyrights, or
trademarks, or improvements to the foregoing, that I wish to exclude from the
operation of this Agreement.  To the best of my knowledge, there is no existing
contract in conflict with this Agreement or any other contract to assign ideas,
processes, inventions, technology, writings, programs, designs, formulas,
discoveries, patents, copyrights, or trademarks, or improvements thereon, that
is now in existence between me and any other person or entity.

 

(g) Disclosure.  I agree to disclose promptly to the Company all “Invention
Ideas” and relevant records as defined in paragraph 2(a), above.  I further
agree to

 

--------------------------------------------------------------------------------


 

promptly disclose to the Company any idea that I do not believe to be an
invention, but which is conceived, developed, or reduced to practice by me
(alone or with others) while I am employed by the Company or during the one-year
period following the termination of my employment.  I will disclose the idea,
along with all information and records pertaining to the idea, and the Company
will examine the disclosure in confidence to determine if in fact it is an
Invention Idea subject to this Agreement.

 

(h) Post-Termination Period.  I agree that any idea, invention, writing,
discovery, patent, copyright, trademark or similar item or improvement shall be
presumed to be an Invention Idea if it is conceived, developed, use, sold,
exploited, or reduced to practice by me or with my aid within one (1) year after
my termination of employment with the Company.  I can rebut this presumption if
I prove that the idea, invention, writing, discovery, patent, copyright,
trademark or similar item or improvement is not an Invention Idea covered by
this Agreement.

 

3. Former or Conflicting Agreements.  During my employment with the Company, I
will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others.  I represent and warrant
that I have returned all property and confidential information belonging to all
prior employers, individuals and entities who have provided such property and
confidential information to me, if any, as required by such prior employers,
individuals and entities.  I further represent and warrant that my performance
of the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company.  I have not entered into, and I agree I
will not enter into, any oral or written agreement in conflict herewith.  I have
listed in Schedule B all other agreements concerning proprietary information or
agreements to which I am a party and have attached copies of any agreements in
my possession.

 

4. Government Contracts.  I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.

 

5. Termination.  I hereby acknowledge and agree that all property, including,
without limitation, all source code listings, books, manuals, records, models,
drawings, reports, notes, contracts, lists, blueprints, and other documents or
materials or copies thereof, all equipment furnished to or prepared by me in the
course of or incident to my employment, and all Proprietary Information
belonging to the Company and will be promptly returned to the Company upon
termination of my employment with the Company.  Following my termination, I will
not retain any written or other tangible material containing any Proprietary
Information or information pertaining to any Invention Idea.  I understand that
my obligations contained in this Agreement will survive the termination of my
employment and I will continue to make all disclosures required of me by
paragraph 2(b).  In the event of the termination of my employment, I agree, if
requested by the Company, to sign and deliver the Termination Certificate
attached as Schedule C hereto and incorporated herein.  I ACKNOWLEDGE THAT THE
COMPANY IS AN “AT-WILL” EMPLOYER AND NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO IMPLY THAT THE TERM OF MY EMPLOYMENT IS OF ANY

 

--------------------------------------------------------------------------------


 

DEFINITE DURATION.  NO ONE OTHER THAN AN AUTHORIZED OFFICER OF THE COMPANY HAS
THE AUTHORITY TO ALTER THIS ARRANGEMENT, TO ENTER INTO AN AGREEMENT FOR
EMPLOYMENT FOR A SPECIFIED PERIOD OF TIME, OR TO MAKE ANY AGREEMENT CONTRARY TO
THIS POLICY, AND ANY SUCH AGREEMENT MUST BE IN WRITING AND MUST BE SIGNED BY AN
AUTHORIZED OFFICER OF THE COMPANY AND BY THE AFFECTED EMPLOYEE.

 

6. Remedies.  I recognize that nothing in this Agreement is intended to limit
any remedy of the Company under the California Uniform Trade Secrets Act or
other federal or state law and that I could face possible criminal and civil
actions, resulting in imprisonment and substantial monetary liability, if I
misappropriate the Company’s trade secrets.  In addition, I recognize that my
violation of this Agreement could cause the Company irreparable harm, the amount
of which may be extremely difficult to estimate, thus, making any remedy at law
or in damages inadequate.  Therefore, I agree that the Company shall have the
right to apply to any court of competent jurisdiction for an order restraining
any breach or threatened breach of this Agreement and for any other relief the
Company deems appropriate.  This right shall be in addition to any other remedy
available to the Company in law or equity.

 

7. Miscellaneous Provisions.

 

(a) Assignment.  I agree that the Company may assign to another person or entity
any of its rights under this Agreement.

 

(b) Governing Law; Severability.  The validity, interpretation, enforceability,
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
conflicts or choice of law provisions that would result in the application of
the laws of any jurisdiction other than the internal laws of the State of
Nevada.  If any provision of this Agreement, or application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.

 

(c) Entire Agreement.  The terms of this Agreement are the final expression of
the parties’ agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous agreement.  This
Agreement shall constitute the complete and exclusive statement of its terms and
no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement.

 

(d) Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by me and by a duly
authorized representative of the Company.  No failure to exercise and no delay
in exercising any right, remedy, or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, or power provided herein or by law or in equity.

 

--------------------------------------------------------------------------------


 

(e) Successors and Assigns.  This Agreement shall be binding upon me and my
heirs, executors, administrators, and successors, and shall inure to the benefit
of the Company’s successors and assigns.

 

(f) Application of this Agreement.  I hereby agree that my obligations set forth
in Sections 1 and 2 hereof and the definitions of Proprietary Information and
Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement.

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT & AGREEMENT

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY NOTED ON SCHEDULE A TO THIS AGREEMENT ANY PROPRIETARY
INFORMATION, IDEAS, PROCESSES, INVENTIONS, TECHNOLOGY, WRITINGS, PROGRAMS,
DESIGNS, FORMULAS, DISCOVERIES, PATENTS, COPYRIGHTS, OR TRADEMARKS, OR
IMPROVEMENTS, RIGHTS, OR CLAIMS RELATING TO THE FOREGOING, THAT I DESIRE TO
EXCLUDE FROM THIS AGREEMENT.

 

 

Date:

 

Employee Name:

 

 

 

 

 

 

 

 

 

Employee Signature

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EMPLOYEE’S DISCLOSURE

 

OF PRIOR INVENTIONS

 

1. Prior Inventions.  Except as set forth below, there are no ideas, processes,
inventions, technology, writings, programs, designs, formulas, discoveries,
patents, copyrights, or trademarks, or any claims, rights, or improvements to
the foregoing, that I wish to exclude from the operation of this Agreement:

 

 

Date:

 

Employee Name:

 

 

 

 

 

 

 

 

 

Employee Signature

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EMPLOYEE’S DISCLOSURE

 

OF PRIOR AGREEMENTS

 

1. Prior Agreements.  Except as set forth below, I am aware of no prior
agreements between me and any other person or entity concerning proprietary
information or inventions (attach copies of all agreements in your possession):

 

 

Date:

 

Employee Name:

 

 

 

 

 

 

 

 

 

Employee Signature

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

TERMINATION CERTIFICATE CONCERNING

GLOBAL CASH ACCESS, INC.

PROPRIETARY INFORMATION AND INVENTIONS

 

This is to certify that I have returned all property of Global Cash
Access, Inc., a Delaware limited liability company (the “Company”), including,
without limitation, all source code listings, books, manuals, records, models,
drawings, reports, notes, contracts, lists, blueprints, and other documents and
materials, Proprietary Information, and equipment furnished to or prepared by me
in the course of or incident to my employment with the Company, and that I did
not make or distribute any copies of the foregoing.

 

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any idea, process, invention, technology, writing, program, design,
formula, discovery, patent, copyright, or trademark, or any improvement, rights,
or claims related to the foregoing, conceived or developed by me and covered by
the Agreement and (ii) the preservation as confidential of all Proprietary
Information pertaining to the Company.  This certificate in no way limits my
responsibilities or the Company’s rights under the Agreement.

 

On termination of my employment with the Company, I will be employed by
                                            [Name of New Employer] [in the
                             division] and I will be working in connection with
the following projects:

 

[generally describe the projects]

 

 

Date:

 

Employee Name:

 

 

 

 

 

 

 

 

 

Employee Signature

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AND WAIVER OF CLAIMS

 

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Global Cash Access, Inc. (“Company”) and
[EXECUTIVE] (“Employee”) with respect to the following facts:

 

A.                                    Employee is employed by Company pursuant
to an Employment Agreement setting forth the terms and conditions of employment
dated [DATE] (collectively referred to as the “Employment Agreement”).

 

B.                                    Employee’s employment with Company will
terminate [without Cause] [for Good Reason] (as that term is defined in the
Employment Agreement) effective [DATE] (“Separation Date”), and as of such date
Employee has incurred a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended.  As a result,
Employee is entitled to those certain severance payments and benefits described
in the Employment Agreement, provided Employee enters into this Agreement.

 

C.                                    The parties desire to settle all claims
and issues that have or could have been raised, in relation to, and arising out
of, or in any way connected to, the acts, transactions or occurrences between
them to date, including, but not limited to, Employee’s employment with Company
and the termination of that employment, on the terms set forth below.

 

THEREFORE, in consideration of the promises and mutual agreements set forth
below, the parties agree as follows:

 

1.                                      Severance Package.  In exchange for the
promises set forth herein and in compliance with the requirements set forth in
the Employment Agreement, Company agrees to provide Employee with the payments
and benefits set forth in Section 4 of the Employment Agreement (“Severance
Package”), to which Employee is not otherwise entitled, absent entering into
this Agreement.  Employee acknowledges and agrees that this Severance Package
constitutes adequate legal consideration for the promises and representations
made by Employee in this Agreement.  Employee acknowledges and agrees that if
Employee violates the terms of this Agreement or the continuing obligations
under the Employment Agreement including, but not limited to those pertaining to
post-employment restrictions, Company may terminate any payments and the
provision of benefits described herein, and seek such other damages or remedies
as may be appropriate.

 

2.                                      General Release.

 

Employee knowingly and voluntarily releases and forever discharges Company, and
any parent or subsidiary corporations, divisions or affiliated corporations,
partnerships or

 

--------------------------------------------------------------------------------


 

other affiliated entities of the foregoing, past and present, as well as their
respective employees, officers, attorneys, directors, shareholders, agents,
successors and assigns individually and in their business capacity
(collectively, “Released Parties”), of and from any and all claims, known and
unknown, asserted or unasserted, which the Employee has or may have against
Releases as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of:

 

·                  Title VII of the Civil Rights Act of 1964;

 

·                  Sections 1981 through 1988 of Title 42 of the United States
Code;

 

·                  The Employee Retirement Income Security Act of 1974 (“ERISA”)
(as modified below);

 

·                  The Immigration Reform and Control Act;

 

·                  The Americans with Disabilities Act of 1990;

 

·                  The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

·                  The Worker Adjustment and Retraining Notification Act;

 

·                  The Fair Credit Reporting Act;

 

·                  The Family and Medical Leave Act;

 

·                  The Equal Pay Act;

 

·                  The Genetic Information Nondiscrimination Act of 2008;

 

·                  Chapter 613 of the Nevada Revised Statutes including the
Nevada Equal Opportunities for Employment Law — Nev. Rev. Stat. § 613.310 et
seq;

 

·                  Nevada Equal Pay Law — Nev. Rev. Stat. § 608.017;

 

·                  Nevada School Visitation Law — Nev. Rev. Stat. § 392.920;

 

·                  Nevada Wage Payment and Work Hour Law — Nev. Rev. Stat. § 608
et seq;

 

·                  Nevada Occupational Safety & Health Act — Nev. Rev. Stat. §
618 et seq

 

·                  any other federal, state or local law, rule, regulation, or
ordinance;

 

·                  any public policy, contract, tort, or common law; or

 

·                  any basis for recovering costs, fees, or other expenses
including attorneys’ fees incurred in these matters.

 

--------------------------------------------------------------------------------


 

2.1                               This release is intended to have the broadest
possible application and includes, but is not limited to, any tort, contract,
common law, constitutional or other statutory claims and all claims for
attorneys’ fees, costs and expenses.

 

2.2                               Employee expressly waives Employee’s right to
recovery of any type, including damages or reinstatement, in any administrative
or court action, whether state or federal, and whether brought by Employee or on
Employee’s behalf, related in any way to the matters released herein.  Employee
further, waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Company or any other Released Party identified in this Agreement is a party.

 

2.3                               The parties acknowledge that this general
release is not intended to bar any claims that, by statute, may not be waived,
such as Employee’s right to file a charge with the National Labor Relations
Board or Equal Employment Opportunity Commission and other similar government
agencies, and claims for statutory indemnity, workers’ compensation benefits or
unemployment insurance benefits, as applicable, and any challenge to the
validity of Employee’s release of claims under the Age Discrimination in
Employment Act of 1967, as amended, as set forth in this Agreement. This general
release also does not bar claims or causes of action related to defamation,
libel or invasion of privacy.

 

2.4                               Employee acknowledges that Employee may
discover facts or law different from, or in addition to, the facts or law that
Employee knows or believes to be true with respect to the claims released in
this Agreement and agrees, nonetheless, that this Agreement and the release
contained in it shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them.

 

2.5                               Employee declares and represents that Employee
intends this Agreement to be complete and not subject to any claim of mistake,
and that the release herein expresses a full and complete release and Employee
intends the release herein to be final and complete.  Employee executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law.

 

3.                                      Representation Concerning Filing of
Legal Actions.  Employee represents that, as of the date of this Agreement,
Employee has not filed any lawsuits, charges, complaints, petitions, claims or
other accusatory pleadings against Company or any of the other Released Parties
in any court or with any governmental agency related to the matters released in
this Agreement.

 

4.                                      Mutual Nondisparagement.  Employee
agrees that Employee will not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of Company or any of the other Released Parties. Company agrees that it
will instruct its officers and directors to not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Employee.

 

--------------------------------------------------------------------------------


 

5.                                      Confidentiality and Return of Company
Property.  In accordance with the terms of his/her Employment Agreement,
Employee understands and agrees that as a condition of receiving the Severance
Package in paragraph 1, all Company property must be returned to Company.  By
signing this Agreement, Employee represents and warrants that Employee has
returned to Company, all Company property, data and information belonging to
Company and agrees that Employee will not use or disclose to others any
confidential or proprietary information of Company or the Released Parties.  In
addition, Employee agrees to keep the terms of this Agreement confidential
between Employee and Company, except that Employee may tell Employee’s immediate
family and attorney or accountant, if any, as needed, but in no event should
Employee discuss this Agreement or its terms with any current or prospective
employee of Company.

 

6.                                      Continuing Obligations and Cooperation. 
Employee further agrees to comply with the continuing obligations regarding
confidentiality set forth in the surviving provisions of the Employee
Proprietary Information and Inventions Agreement previously signed by Employee.
Employee also agrees that in accordance with his/her Employment Agreement,
he/she will cooperate fully in the transition of her duties, and promptly and
cooperatively answer any calls or emails the Company may have during the period
she is receiving severance pay and/or benefits, without further compensation.

 

7.                                      No Admissions.  By entering into this
Agreement, Company makes no admission that it has engaged, or is now engaging,
in any unlawful conduct.  The parties understand and acknowledge that this
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.

 

8.                                      Older Workers’ Benefit Protection Act. 
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626(f).  Employee is advised to consult
with an attorney before signing this Agreement.

 

8.1                               Acknowledgments/Time to Consider.  Employee
acknowledges and agrees that (a) she has read and understands the terms of this
Agreement; (b) she has been advised in writing to consult with an attorney
before signing this Agreement; (c) she has obtained and considered such legal
counsel as he deems necessary; (d) she has been given 21 days to consider
whether or not to enter into this Agreement (although at her option, she may
elect not to use the full 21-day period); and (e) by signing this Agreement on
or after the Separation Date, Employee acknowledges that she does so freely,
knowingly, and voluntarily.

 

8.2                               Revocation/Effective Date.  This Agreement
shall not become effective or enforceable until the eighth day after Employee
signs this Separation Agreement.  In other words, Employee may revoke Employee’s
acceptance of this Separation Agreement within seven (7) days after the date
Employee signs it.  Employee’s revocation must be in writing and received by
Juliet A. Lim, General Counsel, jlim@gcamail.com, 7250 South Tenaya Way,
Suite 100, Las Vegas, Nevada 89113on or before the seventh day in order to be
effective.  If Employee does not revoke acceptance within the seven (7) day
period, Employee’s acceptance of this Separation Agreement shall become binding
and enforceable on the eighth day (“Effective Date”).  The Severance Package
will become due and payable in accordance with paragraph 1 above after the
Effective Date, provided Employee does not revoke.

 

--------------------------------------------------------------------------------


 

8.3                               Preserved Rights of Employee.  This Agreement
does not waive or release any rights or claims that Employee may have under the
Age Discrimination in Employment Act that arise after the execution of this
Agreement.  In addition, this Agreement does not prohibit Employee from
challenging the validity of this Agreement’s waiver and release of claims under
the Age Discrimination in Employment Act of 1967, as amended.

 

9.                                      Severability.  In the event any
provision of this Agreement shall be found unenforceable, the unenforceable
provision shall be deemed deleted and the validity and enforceability of the
remaining provisions shall not be affected thereby.

 

10.                               Full Defense.  This Agreement may be pled as a
full and complete defense to, and may be used as a basis for an injunction
against, any action, suit or other proceeding that may be prosecuted, instituted
or attempted by Employee in breach hereof.  Employee agrees that in the event an
action or proceeding is instituted by the Company or any of the Released Parties
in order to enforce the terms or provisions of this Agreement, the Company, or
Released Parties, as applicable, shall be entitled to an award of reasonable
costs and attorneys’ fees incurred in connection with enforcing this Agreement,
to the fullest extent permitted by law.

 

11.                               Affirmation.  Employee affirms that Employee
has been paid all compensation, wages, bonuses, and commissions due, and has
been provided all leaves (paid or unpaid) and benefits to which Employee may be
entitled.

 

12.                               Applicable Law.  The validity, interpretation
and performance of this Agreement shall be construed and interpreted according
to the laws of the United States of America and the State of Nevada.

 

13.                               Counterparts.  This Agreement may be signed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Delivery of a copy
of this Agreement bearing an original signature by facsimile transmission or
e-mail in PDF format will have the same effect as physical delivery of the
document bearing the original signature.

 

14.                               Entire Agreement; Modification.  This
Agreement, including the surviving provisions of the Employment Agreement and
Employee Proprietary and Inventions Agreement previously executed by Employee,
is intended to be the entire agreement between the parties, and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter.  This Agreement may be amended only by a
written instrument executed by all parties hereto.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

--------------------------------------------------------------------------------


 

Dated:                           , 201  

By:

 

 

 

 

 

 

GLOBAL CASH ACCESS, INC.

 

 

 

 

Dated:                             , 201  

By:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ARBITRATION AGREEMENT

 

NATIONAL MUTUAL ARBITRATION AGREEMENT

FOR EMPLOYEES OF GLOBAL CASH ACCESS, INC.

 

Global Cash Access, Inc., its parent corporation (if any), affiliates,
subsidiaries, divisions, successors, assigns and their current and former
employees, officers, directors, and agents (hereafter collectively referred to
as “the Company”) seeks to work with our employees to resolve differences as
soon as possible after they arise. Often times, differences can be eliminated
through internal discussions between an employee and his/her supervisor. Other
times, it may be helpful for Human Resources or other Company employees to
become involved to help solve a dispute.  To facilitate dispute resolution we
have developed a binding arbitration process to settle disputes that are not
resolved through more informal means.

 

The Company and you, on behalf of you, your heirs, administrators, executors,
successors and assigns (hereinafter collectively referred to as “you” or “your”)
agree pursuant to this Arbitration Agreement (“Agreement”) to arbitrate covered
disputes, in lieu of litigating in court.

 

A.                                    The Mutual Agreement to Arbitrate: 
Overview

 

The parties acknowledge that by agreeing to arbitration, they are WAIVING ANY
RIGHTS TO A JURY TRIAL.

 

Except for the claims set forth in the paragraph below, you and the Company
mutually agree to arbitrate any and all disputes, claims, or controversies
(“claim”) against the Company that could be brought in a court including, but
not limited to, all claims arising out of your employment and the cessation of
employment, including any claim that could have been presented to or could have
been brought before any court. This Agreement to arbitrate includes, but is not
limited to, claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964; the Fair Labor Standards Act; the Family and
Medical Leave Act; the Americans with Disabilities Act of 1990; Section 1981
through 1988 of Title 42 of the United States Code; any state or local
anti-discrimination laws; or any other federal, state, or local law, ordinance
or regulation, or based on any public policy, contract, tort, or common law or
any claim for costs, fees, or other expenses or relief, including attorney’s
fees.  All claims which could be raised

 

--------------------------------------------------------------------------------


 

before a court must be raised by the time of the arbitration and the arbitrator
shall apply the law accordingly.

 

Claims not covered by this Agreement are:  (i) claims for workers’ compensation
benefits; (ii) claims for unemployment compensation benefits; (iii) claims based
upon the Company’s current (successor or future) stock option plans, employee
pension and/or welfare benefit plans if those plans contain some form of a
grievance, arbitration, or other procedure for the resolution of disputes under
the plan; and (iv) claims by law which are not subject to mandatory binding
pre-dispute arbitration pursuant to the Federal Arbitration Act, such as claims
under the Dodd-Frank Wall Street Reform Act.  Further, this Agreement does not
prohibit the filing of an administrative charge with a federal, state, or local
administrative agency such as the National Labor Relations Board (NLRB) or the
Equal Employment Opportunity Commission (EEOC).

 

Likewise, as noted above, the Company agrees to arbitrate any claim against you
as per the terms of this Agreement but retains all right to seek injunctions in
aid of arbitration.

 

B.                                    Class/Collective Action Waiver, Jury
Waiver and Administrative Charges

 

The parties agree all claims must be pursued on an individual basis only.  By
signing this Agreement, you waive your right to commence, or be a party to, any
class or collective claims or to bring jointly any claim against the Company
with any other person, except as provided in the paragraph below.  The parties
agree any claim can be pursued, but only on an individual basis, except the lack
of co-plaintiffs shall not, in and of itself, be a bar to pursuit of a pattern
and practice claim.

 

In addition, nothing herein limits your right and the rights of others
collectively to challenge the enforceability of this Agreement, including the
class/collective action waiver.  While the Company will assert that you have
agreed to pursue all claims individually in the arbitral forum and may ask a
court to compel arbitration of each individual’s claims, to the extent the
filing of such an action is protected concerted activity under the National
Labor Relations Act, such filing will not result in threats, discipline or
discharge.

 

C.                                    Severability and Related Issues

 

The Arbitrator, and not any federal, state or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement including, but not
limited to any claim that all or any part of this Agreement is void or voidable,
except any determination as to the enforceability of the class/collective action
waiver shall be made solely by a court.  If the prohibition against
class/collective actions is deemed unlawful, then such action shall proceed
forward in court as a collective or class action.  If an arbitrator finds any
other provision of this Agreement unenforceable, a court or arbitrator shall
interpret or modify this Agreement, to the extent necessary, for it to be
enforceable, subject to the sentence above.  This Agreement shall be
self-amending; meaning if by law or common law a provision is deemed unlawful or
unenforceable that provision and the Agreement

 

--------------------------------------------------------------------------------


 

automatically, immediately and retroactively shall be amended, modified, and/or
altered to be enforceable.  The arbitrator shall have no power under this
Agreement to consolidate claims and/or to hear a collective or class action.

 

D.                                    The Arbitration Process

 

Any authorized decision or award of the arbitrator shall be final and binding
upon the parties. The arbitrator shall have the power to award any type of legal
or equitable relief available in a court of competent jurisdiction including,
but not limited to, attorney’s fees, to the extent such damages are available
under law.  Because any arbitral award may be entered as a judgment or order in
any court of competent jurisdiction, any relief or recovery to which you may be
entitled upon any claim (including those arising out of employment, cessation of
employment, or any claim of unlawful discrimination) shall be limited to that
awarded by the arbitrator.  Again, the arbitrator has no power to consolidate
claims or adjudicate a collective/class action.  All orders of the arbitrator
(except evidentiary rulings at the arbitration) shall be in writing and subject
to review pursuant to the Federal Arbitration Act.

 

Any claim for arbitration will be timely only if brought within the time in
which an administrative charge or complaint would have been filed if the claim
is one which could be filed with an administrative agency. If the arbitration
claim raises an issue which could not have been filed with an administrative
agency, then the claim must be filed within the time set by the appropriate
statute of limitation.  A claim may be filed by serving written notice to the
Company’s [TITLE, DEPARTMENT, ADDRESS, PHONE, FAX], and thereafter by filing an
action with JAMS pursuant to JAMS Employment Arbitration Rules.  The filing
party is responsible for any filing fee absent extreme financial circumstances. 
Each party shall bear its own costs and expenses for the arbitration however the
arbitrator’s fee shall be paid by the Company, absent an award from the
arbitrator.

 

The arbitration shall be arbitrated by a single arbitrator in accordance with
the JAMS Employment Arbitration Rules except all arbitrators or members of the
appeal panel (which is discussed below) must be members of the bar in good
standing in the state in which the dispute arose.  Each party may be represented
by counsel.

 

A copy of the JAMS Employment Arbitration Rules, including forms and procedures
for submitting a matter for arbitration, are available for you to review at the
Human Resource Department.  You may contact JAMS to request a copy of these
rules or obtain them from the JAMS website (www.jamsadr.com) or by calling JAMS
at 1(800) 352-5267.  If for whatever reason JAMS declines to act as the neutral,
the parties shall utilize NAM (www.namadr.com) as the neutral for the
arbitration/appeal and shall utilize its Rules for Resolution of Employment
Disputes.  Each party agrees that it has had an opportunity to review the
current JAMS Employment Arbitration Rules.

 

--------------------------------------------------------------------------------


 

1.              Modification to NAM/JAMS Rules

 

The arbitrator shall apply the Federal Rules of Civil Procedure (except for
Rule 23) and the Federal Rules of Evidence as interpreted in the jurisdiction
where the arbitration is held.  Also there shall be one arbitrator for the
matter up and through submission and determination of a motion for summary
judgment.  If a summary judgment is made, the arbitrator must render a written
and detailed opinion on that motion within sixty (60) calendar days of
submission of all supporting and opposition papers.  If the summary judgment is
in any part denied the case shall proceed to hearing before another arbitrator,
who did not hear the summary judgment motion. That arbitrator shall be selected
from a new panel to be provided by JAMS (or if JAMS declines to be the third
party administrator, NAMS).  If no summary judgment is filed then no new
arbitrator will be selected to hear the matter, as the original arbitrator will
retain jurisdiction.

 

E.                                    Consideration For This Agreement

 

This mutual agreement to arbitration and your accepting employment with the
Company shall act as consideration for this Agreement.  The parties agree that
the consideration set forth in this paragraph is wholly adequate to support this
Agreement.

 

F.                                     Other Provisions of this Agreement

 

To the extent any of the provisions herein conflict with any standard rules of
the arbitration service being used, the express provisions of this Agreement
shall prevail.

 

Neither the terms nor conditions described in this Agreement are intended to
create a contract of employment for a specific duration of time. Employment with
the Company is voluntarily entered into, and you are free to resign at any
time.  Similarly, the Company may terminate the employment relationship at any
time for any reason, with or without prior notice.  This Agreement shall survive
the termination of your employment.

 

This Agreement shall be governed by and enforced pursuant to the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, to the maximum extent permitted by applicable
law.

 

This Agreement contains the complete agreement between the parties regarding the
subjects covered in it, and supersedes any prior or inconsistent agreements that
might exist between you and the Company.  This Agreement can be modified only by
an express written agreement signed by both you and the President of the
Company.

 

--------------------------------------------------------------------------------


 

I KNOWINGLY AND FREELY AGREE TO THIS MUTUAL AGREEMENT TO ARBITRATE CLAIMS, WHICH
OTHERWISE COULD HAVE BEEN BROUGHT IN COURT.  I AFFIRM THAT I HAVE HAD SUFFICIENT
TIME TO READ AND UNDERSTAND THE TERMS OF THIS AGREEMENT AND THAT I HAVE BEEN
ADVISED OF MY RIGHT TO SEEK LEGAL COUNSEL REGARDING THE MEANING AND EFFECT OF
THIS AGREEMENT PRIOR TO SIGNING.  BY ISSUANCE OF THIS AGREEMENT, THE COMPANY
AGREES TO BE BOUND TO ITS TERMS WITHOUT ANY REQUIREMENT TO SIGN THIS AGREEMENT.

 

 

 

 

 

Employee

 

Date

 

--------------------------------------------------------------------------------